
	
		I
		112th CONGRESS
		2d Session
		H. R. 5172
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on necklaces or
		  bracelets, other than necklaces or bracelets containing jadeites or rubies,
		  valued $10 each or higher.
	
	
		1.Necklaces or bracelets, other
			 than necklaces or bracelets containing jadeites or rubies, valued $10 each or
			 higher
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Necklaces or bracelets, other than necklaces or bracelets
						containing jadeites or rubies, valued $10 each or higher (provided for in
						7116.20.05) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
